Case 2:21-mj-00474-VCF Document 2 Filed 08/25/21 Page 1 of 3




              SEALED




                                Office of the United States Attorney
                                District of Nevada
                                501 Las Vegas Boulevard South,
                                Suite 1100
                                Las Vegas, Nevada 89101
                                (702) 388-6336
              Case 2:21-mj-00474-VCF Document 2 Filed 08/25/21 Page 2 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3   ALLISON REESE
     Assistant United States Attorney
 4   Nevada Bar Number 13977
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
 6   Allison.Reese@usdoj.gov
     Representing the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9   IN THE MATTER OF THE SEARCH OF:
                                                         Case No. 2:21-mj-00474-VCF
10   ONE BLUE MOTOROLA G PLAY SMART
     PHONE WITH AN OBLITERATED SERIAL                    GOVERNMENT’S MOTION TO UNSEAL
11   NUMBER                                              CASE

12

13          The United States of America, by and through its attorneys, CHRISTOPHER CHIOU,

14   Acting United States Attorney, and Allison Reese, Assistant United States Attorney, and respectfully

15   moves this Court for an Order to UNSEAL the instant case.

16   DATED: August 24, 2021.

17                                             Respectfully,

18                                             CHRISTOPHER CHIOU
                                               Acting United States Attorney
19

20
                                               ALLISON REESE
21                                             Assistant United States Attorney

22

23

24
             Case 2:21-mj-00474-VCF Document 2 Filed 08/25/21 Page 3 of 3




 1                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 2
     IN THE MATTER OF THE SEARCH OF:
 3
                                                     Case No. 2:21-mj-00474-VCF
 4   ONE BLUE MOTOROLA G PLAY SMART
     PHONE WITH AN OBLITERATED SERIAL                ORDER TO UNSEAL CASE
 5   NUMBER

 6

 7         Based on the Motion of the Government, and good cause appearing therefore,

 8   IT IS HEREBY ORDERED that the instant case is unsealed.
                       25th
 9         DATED this ____ day of August, 2021.

10

11                                                _______________________________________
                                                  HON. CAM FERENBACH
12                                                United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24
                                             2
